Citation Nr: 9924715	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service from 
September 1986 to August 1987 and nine years, one month and 
eight days of prior active.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted a claim by the veteran 
seeking entitlement to service connection for hearing loss, 
assigning a noncompensable (0 percent) disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Service-connected bilateral hearing loss was most 
recently manifested by average puretone thresholds, at 1000, 
2000, 3000, and 4000 Hertz, of 26 decibels in both the left 
and right ears, with speech recognition ability of 96 percent 
correct bilaterally.


CONCLUSION OF LAW

The criteria for an increased (compensable) original 
disability rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Part 4, Diagnostic Code 6100 
(1998), as amended by 64 FR 25202  (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
hearing loss and has appealed the initial grant of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Pursuant to applicable regulations, disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on whether 
the disability is unilateral or bilateral and based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100  (1998).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. §§ 4.85, 4.87  
(1998).

The regulations pertaining to the rating of service-connected 
hearing loss were amended, effective June 10, 1999.  See 64 
FR 25202  (May 11, 1999).  This change occurred during the 
pendency of the veteran's appeal.  The United States Court of 
Appeals for Veterans Claims has held that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records contain several results 
of audiometric testing.  Initially, a June 1977 induction 
medical examination report indicates that he had the 
following puretone thresholds upon entry into service:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
0
LEFT
30
20
10
10
5

A March 1981 report of medical examination reflects the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
15
LEFT
35
25
10
15
15

Similar audiometric results are seen in subsequent medical 
examination reports, dated November 1981, January 1982, June 
1987, and January 1991, and in an April 1995 audiogram 
report.

A June 1995 service otolaryngology record indicates that the 
veteran complained of difficulty hearing, worse in the right 
ear.  After objective examination, the impression was mild 
bilateral low-frequency hearing loss.  It was noted that the 
hearing impairment was sensorineural in nature.  Word 
recognition was described as "good" bilaterally.

A November 1995 medical examination report reflects the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
20
15
LEFT
35
40
20
15
15

A February 1997 medical examination report reflects the 
following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
20
20
LEFT
40
35
20
15
10

Similar findings are shown in an August 1997 audiologist 
report.  That report indicates that the veteran had mild low-
frequency, sensorineural hearing loss bilaterally.  Word 
recognition was 100 percent correct in the right ear and 96 
percent correct in the left ear.  It was noted that the 
veteran had a feeling of fullness in his ears, and that there 
was absent control reflexes in the right ear.  Retrocochlear 
involvement was to be ruled out.  An auditory brain (evoked) 
responses (ABR) study was within normal limits.

Subsequent to service, an October 1997 VA audiological 
examination report  indicates that the veteran had complaints 
of hearing problems, with fullness in the right ear and 
tinnitus.  He reported increased problems in noisy and 
crowded environments.  The veteran reported noise exposure 
during service.  His tinnitus affected the right ear, but 
disappeared when using hearing aids.  Audiometric testing 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
25
15
LEFT
35
40
25
20
20

Average puretone thresholds were 26 decibels in both the 
right and left ears.  Speech recognition was 96 percent 
correct bilaterally.  Diagnosis was mild sensorineural 
hearing loss bilaterally in 500 Hertz to 1500 Hertz range, 
with normal hearing from 2000 Hertz to 4000 Hertz.  There was 
high compliance of the tympanic membranes and excellent word 
recognition ability. 

The veteran contends, in essence, that his service-connected 
hearing loss warrants a rating in excess of 0 percent.


III.  Analysis

Applying the audiometric test results of the October 1997 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is I for the left ear and I for the 
right ear.  38 C.F.R. § 4.85(a), Table VI (1998).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating for 
the veteran's service-connected hearing loss.  38 C.F.R. § 
4.85(b), Table VII (1998).  The evaluations derived from the 
Rating Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

Service audiology results from February and August 1997 are 
also very recent and, thus, probative of the current nature 
and severity of the veteran's hearing loss.  However, when 
applied to the Rating Schedule, these results also do not 
provide for the assignment of a compensable disability 
rating.  In fact, no audiological evidence of record contains 
data indicating hearing loss of sufficient severity to 
warrant an increased (compensable) disability evaluation.

The above analysis is not changed by the amended regulations 
pertaining to the rating of audiological disabilities.  See 
64 FR 25202  (May 11, 1999).  The regulations were amended 
only to ensure that current medical terminology and 
unambiguous criteria were used and to reflect current medical 
advances.  Id.  The tables used to assign the Roman numerals 
and, then, to assign the appropriate disability rating remain 
unchanged.  Id.  The amended regulations do include 
additional provisions that pertain to hearing loss of 55 
decibels or more in each of the 4 specified frequencies (i.e. 
1000, 2000, 3000, and 4000 Hertz), and to hearing loss with a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b)  
(1998), as amended by 64 FR 25202  (May 11, 1999).  However, 
these provisions are not pertinent in this case.  The veteran 
does not have hearing loss of 55 decibels in all 4 respective 
frequencies, nor a 30 decibel loss at 1000 Hertz and a 70 
decibels loss at 2000 Hertz.  Overall, the Board finds that 
neither the old or amended regulations pertaining to the 
rating of hearing loss are more favorable to the veteran; 
they are the same.  Karnas, supra.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss; 
however, as noted above, in Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) held that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, the Board finds that there is no 
additional evidence of record to support an increased 
(compensable) disability evaluation under VA rating criteria.  
Therefore, a compensable disability rating for the veteran's 
service-connected bilateral hearing loss may not be granted.  
38 U.S.C.A. § 1155  (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100  (1998).

The Board notes that the veteran appealed an initial 
disability rating assignment.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating for his service-connected 
bilateral hearing loss, but also whether or not he was 
entitled to an increased disability rating at any time since 
the effective date of his initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126 (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings) (citations omitted); see 
38 C.F.R. §§ 3.400, 3.500  (1998).  In this case, as stated 
above, no evidence of record, consisting of results of 
audiometric evaluation, indicate hearing loss of compensable 
degree.  Thus, his disability is not entitled to a "staged 
rating."  See Fenderson, supra.

Overall, the objective evidence, consisting of numerical 
results from VA and inservice audiological testing and the 
application of the Rating Schedule to the results, is against 
a finding of entitlement to an increased (compensable) 
original disability evaluation for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. Part 4, §§ 
4.85, 4.87, Diagnostic Code 6100  (1998), as amended by 64 FR 
25202  (May 11, 1999).

In light of the above, the veteran's claim is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) original disability rating for 
service-connected bilateral hearing loss is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

